Certiorari dismissed, April 6, 2009



                              UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7563


UNITED STATES OF AMERICA,

                  Petitioner - Appellee,

             v.

VICTOR PERKINS,

                  Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:92-hc-654-BR)


Submitted:    January 20, 2009              Decided:     February 6, 2009


Before NIEMEYER and       MICHAEL,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Jane E. Pearce,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   George E. B. Holding, United States Attorney, Anne
M. Hayes, Assistant United States Attorney, David T. Huband,
Special   Assistant  United  States  Attorney,  Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Victor   Perkins     appeals    the   district   court’s   order

continuing his civil commitment under 18 U.S.C. § 4246 (2006).

On appeal, he argues that the district court erred in concluding

that his release would pose a substantial risk of bodily injury

to another person or serious damage to property of another as a

result of mental disease or defect.           We affirm.

             In order for Perkins to succeed in his renewed attempt

at release, it was incumbent upon him to show by a preponderance

of the evidence that he has recovered from his mental disease or

defect to such extent that his release would no longer create a

substantial risk.      See 18 U.S.C. § 4246(e) (2006).          The district

court’s finding on the matter will not be overturned on appeal

unless it is clearly erroneous.             See United States v. Cox, 964

F.2d 1431, 1433 (4th Cir. 1992).

             After conducting a hearing, the district court found

by   “overwhelming    evidence”     that    Perkins   “continues   to   suffer

from a mental disease or defect as a result of which his release

would create a danger to others.”             Our thorough review of the

record leads us to conclude that the district court did not

clearly   err   in    finding    that   continued     civil   commitment   was

warranted.      Accordingly, we affirm the order of the district

court.    We further deny Perkins’ pro se motions for summary

judgment and release.           We dispense with oral argument because

                                        2
the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    3